Title: To George Washington from Thomas Sim Lee, 11 October 1793
From: Lee, Thomas Sim
To: Washington, George


          
            Sir
            Annapolis Octr 11. 1793
          
          The motive which influenced me to address your Excellency on the 7th Instant must again
            apologize for my transmitting you the enclosed copies of a letter and depositions
            received from the British Vice Consul residing in Baltimore —As this gentleman has informed me that no suit has been
            instituted in the Court of Admiralty respecting the Brigantine mentioned in these
            papers, I have found it my duty to require the french Vice Consul to take charge of her
            until your Excellency shall have decided on the case —I
            have desired Mr Thornton to use all posible diligence in procuring and forwarding to me
            the additional evidence which he expects to obtain; and
            which when received shall be transmitted to yr Excellency without delay—but although the
            allegation of this vessel’s having been taken within three miles of our coast has seemed
            sufficient to authorise the provisionary step I have taken, it is possible that similar
            representations may be made in cases in which it will be more
            doubtful whether our rights of Jurisdiction shall have been infringed—Your Excellency
            will therefore I hope excuse me if I request to be favoured with your idea of the
            distance within which hostilities are held to be unlawful; for while this point remains
            unsettled I may expect complaints upon every case that has the smallest chance of
            procuring the interference of government, and shall in consequence be exposed to great
            embarrassments —I have &c.
          
            Tho. S. Lee
          
        